Case 19-13809-mdc             Doc 52        Filed 02/27/20 Entered 02/27/20 14:49:17                  Desc Main
                                            Document     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

In re: David Niedrist                                          :       Chapter   13



                           Debtor(s)                           :       Bankruptcy 19-13809 MDC

          ORDER DISMISSING CHAPTER 13 AND SETTING DEADLINE FOR
         APPLICATIONS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSES

         AND NOW, upon consideration of the Motion to Dismiss Case ﬁled by William C.

Miller, Standing Trustee (the “Trustee”), and aﬁer notice and hearing, it is hereby ORDERED

that:

         1.        This chapter     13   bankruptcy case is DISMISSED.

         2.        Counsel for the Debtor shall ﬁle a master mailing list with the Clerk           of the‘

Bankruptcy Court       if such has not been previously ﬁled.
         3.        Any wage orders previously entered are VACATED.

         4.        Pursuant to   11   U.S.C. §349(b)(3), the undistributed Chapter     13   plan payments in

the possession     of the Trustee shall not revest in the entity in which such property was vested

immediately before the commencement                of the case. All other property of the estate   shall revest

pursuant to   11   U.S.C. §349(b)(3).

         5.        All applications for allowance of administrative        expenses (including applications

for allowance of professional fees) shall be ﬁled within twenty (20) days of the entry of this

Order.

         6.        Counsel for the Debtor shall serve this Order by ﬁrst class mail, postage prepaid,

on all interested parties Within ﬁve (5) days          of the entry of this Order. Within thirty (30) days

after the entry    of this Order,   counsel shall ﬁle (1) a Certiﬁcation    of Service conﬁrming      such

service, and (2) a Certiﬁcation          of No   Response conﬁrming that neither an objection to the
Case 19-13809-mdc            Doc 52    Filed 02/27/20 Entered 02/27/20 14:49:17                Desc Main
                                       Document     Page 2 of 2



proposed compensation nor an application for administrative expense has been ﬁled, or              if such
application has been ﬁled, set   a   hearing on all such applications.

         7.    If no Certiﬁcation, as required above in Paragraph 6 has been entered on the
docket within sixty (60) days    of the entry of this Order, then the    Standing Trustee shall,   if any
applications for administrative expenses other than Debt0r(s)’ Counsels have been ﬁled, set a

hearing thereon or,   if no such applications have been ﬁled, be authorized to return such funds to
Debtor(s) pursuant to   11   U.S.C.j 1326(a)(2).


Dated:    a%?7/za¢w                                       WWW
                                                          MAEELINE D. COLEMAN
                                                                                a8   ‘   am
                                                          UNITED STATES BANKRUPTCY CHIEF JUDGE
